Citation Nr: 0422994	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
decedent's death.

2.  Whether the appellant has legal entitlement to non-
service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The decedent had recognized guerrilla service from January 
1945 to September 1945.  The appellant is advancing this 
appeal as the decedent's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines, which, in pertinent 
part, denied the claim for dependency and indemnity 
compensation (DIC) and for pension. 


FINDINGS OF FACT

1.  The decedent died in February 1968.  According to the 
death certificate issued at that time, the immediate cause of 
the decedent's death was cardio-respiratory failure due to 
acute coronary insufficiency due to diabetes, complicated.

2.  The decedent's service department certified military 
service was recognized guerrilla service from January to 
September 1945.

3.  At the time of his death, the decedent had no service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2003).

2.  The requirements of basic eligibility for VA death 
pension benefits, based on qualifying service by the 
appellant's late husband, have not been met.  38 U.S.C.A. §§ 
101, 107, 1521, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The decedent died in February 1968 at the age of 54.  
According to the decedent's death certificate, the immediate 
cause of his death was cardio-respiratory failure, due to 
acute coronary insufficiency due to diabetes, complicated.  
At the time of the decedent's death, service connection was 
not in effect for any disability.

Associated with the claims file are Affidavits for Philippine 
Army Personnel dated in August 1945 and June 1947 wherein the 
decedent indicated that he had incurred no wounds and 
illness.  

Post-service, private medical records are associated with the 
claims file.  The death certificate indicates that the 
decedent was dead on arrival at the Quezon Memorial Hospital 
in February 1968.  An undated medical certification from the 
Assistant City Health Officer in Lucena City received in 
April 2002 indicated that the decedent died due to 
cardiorespiratory failure due to acute thrombosis due to 
diabetes, complicated.  A June 2002 medical certification 
from the Quezon Hospital Administrative Officer indicated 
that the decedent was brought to the emergency room of the 
Quezon Memorial Hospital in February 1968 and declared dead 
on arrival on the same date.    

In her November 2002 notice of disagreement, the appellant 
stated that her husband's heart condition was a result of his 
service due to constant fear and anxiety during the war.  

In response to a request from the RO for medical treatment 
records for the decedent in 1964 and 1965 based on 
information furnished by the appellant, the Philippine 
General Hospital (PGH) replied that the decedent's name did 
not appear on a list of patients treated in PGH.  Moreover, 
PGH noted that all medical records of patients treated in 
1964 and 1965 had been disposed of in 1978.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
formal claim filed in April 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).
The Board notes, however, that the VCAA is not applicable to 
the claim for nonservice-connected death pension as it is a 
question of law whether the decedent's service qualifies as 
active service for VA pension benefits.   See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (the VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim.)  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

The Board believes that VCAA is applicable to the cause of 
death issue on appeal.  We are aware that in Pelegrini, cited 
above, the U.S. Court of Appeals for Veterans Claims (Court) 
stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In June 2002 and July 2003 letters, the RO informed the 
appellant of the VCAA and its effect on her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
March 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim for VA death benefits has 
been obtained and associated with the claims file, and that 
she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service connection for cause of death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the decedent's death certificate states that he died 
from cardio-respiratory arrest, acute coronary 
insufficiency/thrombosis and diabetes, complicated.

However, in his August 1945 and June 1947 Affidavits for 
Philippine Army Personnel, the decedent himself indicated 
that he incurred no wounds or illnesses.  In fact, the first 
competent evidence of cardiovascular, heart or diabetes 
disease was in February 1968, more than 23 years after the 
decedent's separation from service, and at the time that he 
died.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from cardiovascular disease, 
heart disease or diabetes during service or in the applicable 
presumptive period.  In addition, no competent medical 
evidence has been submitted to demonstrate that the decedent 
was diagnosed with or treated for any illness prior to 
February 1968.

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  Furthermore, there is no indication 
that the decedent's causes of death as shown on the death 
certificate were related to service.  In short, no medical 
opinion or other professional evidence relating the 
decedent's death to service or any incident of service has 
been presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the decedent's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.

C.  Nonservice-Connected Pension

The appellant asserts that she should be awarded death 
pension benefits.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to VA 
disability pension benefits.  See Cacalda v. Brown, 9 Vet. 
App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, 
"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the decedent had recognized guerilla service from 
January to September 1945, as verified by the United States 
service department.  Thus, the decedent's service falls into 
the service period that has been deemed not to be active 
military service, and thus the appellant is not entitled to 
non-service-connected death pension.  See 38 U.S.C.A. § 
107(a); See Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the service 
department's findings as to the decedent's service, which 
does not establish that the decedent had active service in 
the United States Armed Forces.  See Duro, supra.  As such, 
the decedent did not have the requisite service for basic 
eligibility for death pension benefits as required by law.

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for death pension 
benefits can be based.  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis; see also Venturella.  The Board is bound 
by 38 U.S.C.A. § 107(a), and therefore has no choice but deny 
the appellant's death pension claim.  38 U.S.C.A. §§ 501(a), 
7104(c); 38 C.F.R. § 19.5.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



